Wilson, Judge:
These matters are presently before me on a remand from a classification proceeding decided by the first division of this court in American Thermo-Ware Company v. United States, 33 Cust. Ct. 472, Abstract 58617. The judgment entered therein stated: “* * * that the matter be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).” •
*428The matter has been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values are as set forth in schedule “A,” hereto attached and made a part hereof.
I further find such values to be the dutiable values of said merchandise.
Judgment will be entered accordingly.
United States dollars per each Schedule A” Remand of Entry protest No. No. Merchandise
233546-K/19701-53 849443 1 lot containing 100 pcs. 7 x 35 e. f. binoculars with cases
14. 55 Binoculars each_
1. 25 Carrying cases each_
1 lot containing 50 pcs. 7 x 35 i. f. binoculars with cases
9. 75 Binoculars each_
1. 00 Carrying cases each_
1 lot containing 50 pcs. 8 x 30 binoculars with cases
Binoculars each_ CO o O
Carrying cases each_ O CO Cn
1 lot containing 12 pcs. 16 x 50 binoculars with cases
14. 50 Binoculars each_
1. 25 Carrying cases each_
861816 1 lot containing 150 pcs. 7 x 18 binoculars with cases
Binoculars each_ O CD
Carrying cases each_ O lO